Day, J.
l. phaotice: certificate*0! tnai judge. — Rule 12 of the statutes and rules regulating practice in this court provides: “Unless the case involves an interest in real estate no appeal, when the amount in controversy, as shown by the pleadings, does no£ cxoee¿ one hundred dollars, will be considered, except to dismiss the same, unless the trial judge certifies the question of law upon which the decision of this court is desired; and no other question except the one certified shall be considered.” The certificate of the trial judge in this case is as follows : “The undersigned, judge of said court, hereby certifies that said cause involves the determination of a question of law upon which it is desirable to have the opinion of the Supreme Court. ” It is plain that this certificate does not *343comply with the requirements of the rule above set out. The question of law upon which the decision of this court is desired is not stated. Under such certificate we might be asked, as we were frequently before the adoption of the rule, to determine as to the sufficiency of the evidence to sustain the finding in the court below. We have frequently held that we will not entertain an appeal unless this rule is complied with. This rule took effect on the 1st day of January, 18 7S.
The appeal is
Dismissed.